El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación fné interpuesta el 27 de noviembre de 1931 y el 3 de diciembre siguiente el apelante presentó mo-ción a la corte haciendo constar que se decidía por una expo-sición del caso para perfeccionar su apelación y que para prepararla le era indispensable que el taquígrafo le entre-gase copia de sus notas tomadas en el juicio, por lo que so-licitó se ordenase al taquígrafo que le entregase dicha trans-cripción y que se le concediese una prórroga de treinta días para entregarlas, a cuyas peticiones accedió la corte infe*239rior. Después fueron concedidas otras prórrogas al taquí-grafo para ese fin. El 27 de febrero el apelado nos pre-sentó moción para que desestimemos' esta apelación por el fundamento de que habiendo optado el apelante por una ex-posición del caso para su recurso debió presentarla dentro de los diez días siguientes a su apelación por no haberle sido prorrogado ese término.
De acuerdo con las leyes vigentes un apelante puede utilizar dos medios para traer ante nosotros las pruebas que se presentaron en el juicio: la transcripción de ellas hecha por el taquígrafo o una exposición del caso redactada por el apelante conteniéndolas. Por el último de estos procedimientos optó el apelante en este caso y por esto debía presentar tal exposición dentro de los diez siguientes al del archivo de su apelación o de la prórroga de ese término que le fuere concedida por la corte inferior, según dispone el Código de Enjuiciamiento Civil en su artículo 299 como fué enmendado por Ley No. 81 de 1919, página 675.
 Para redactar la exposición del caso no es de absoluta necesidad una transcripción taquigráfica de la evidencia según dijimos en el caso de Goffinet v. Polanco, 31 D.P.R. 210. Por esto, habiendo sido archivada la apelación en este caso el 27 de noviembre de 1931 debió ser presentada la exposición del caso dentro de los diez días siguientes, o sea el 7 de diciembre o antes, ya que el apelante no solicitó le fuera prorrogado el término para presentar la ex-posición del caso, pues en su moción de 3 de diciembre lo que solicitó fué que a partir de esa moción concediese al taquígrafo una prórroga de treinta días, cuando no había término alguno que prorrogar al taquígrafo pues la ley no lo fija porque el taquígrafo no hace la exposición del caso. Si era conveniente al apelante tener la transcripción taquigráfica para preparar su exposición del caso debió solicitar prórrogas no para el taquígrafo sino para presentar la ex-posición del caso, como lo hemos dicho en G-offinet, sufra.

La apelación debe ser desestimada.